DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DAVID ROSE,
                                Appellant,

                                     v.

                               SARADA ROSE,
                                  Appellee.

                               No. 4D21-1682

                            [August 11, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne E. Fahnestock, Judge; L.T. Case No. FMCE12-
014203 (35) (90).

   Daniel J. Rose of Daniel J. Rose, P.A., Delray Beach, for appellant.

   Sarada Rose, Davie, pro se.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.